Mitohell, J.,
dissenting. As I understand the facts of this cas6, the duty of these “car inspectors” was simply to make a general cursory examination of cars en route, upon their arrival at the yard, so as *319to detect any patent defects. Their duty was substantially the same as that of local examiners, employed at certain intervals along the line of every railroad, who make a like cursory examination of the cars of a train in transit. They are ordinary servants of the company, intrusted with no general control or discretion in the management of the company’s business or any-department, but simply charged with the performance of certain special executive duties in the matter of such local inspection. I think they were mere fellow-servants with those employed in running the trains or moving the cars.
There is much difference of opinion as to whether the doctrine of “common employment” works equitably, as applied to the large business enterprises of the present day, with their numerous departments and different grades of service. But the doctrine has become too thoroughly imbedded in the jurisprudence of England and this country to be disturbed by the courts. If it is to be changed, it must be by the legislature. It seems to me that the doctrine laid down in the opinion of the court in this case, if carried to its logical consequences, goes a long way towards breaking down this well-established rule, which exempts the master from responsibility for injuries to his servants caused by the negligence of their fellow-servants. This doctrine has been so much and so often considered in the books that it would be useless to enter upon any general discussion of it at this time. But it seems to me that confusion has sometimes arisen from a misapprehension or misapplication of certain maxims or rules bearing upon this subject.
It is often remarked that as corporations can only act through natural persons, who are all in a sense servants of the corporation, to hold general agents or superintendents, to whom is intrusted the management and control of its business, to be fellow-servants with all subordinate employes, would be to relieve the corporation of all liability for negligence. It seems sometimes to be inferred from this that a different rule as to such liability is to be applied to corporations from that applied to natural persons. I do not so understand it. In every business there must be some natural person to whom its management and control is intrusted, and who is therefore, if not the master in person, the representative of the master, and for whose acts *320the master is responsible. If a natural person intrusts the control and management of his business to an agent, such agent is the alter ego of the master precisely as if the same thing he done by a corporation. The only difference is that in the case of a corporation there must be such a representative, whereas in the case of a natural person there may not be, for he may manage his own business in person. But it seems to me that in either case, when the relation of the employe tó the business and the master is the same, the same rule must be applied in determining whether he is the representative of the master or merely a fellow-servant as to other employes.
Again, a familiar rule is that the master is bound to use ordinary care in furnishing suitable and safe instrumentalities for the use of his servants. Included in this is that of maintaining them in a safe condition. Repairing is, in a sense, famishing. And, as necessarily incident to the duty of “maintaining,” is the duty of providing an adequate system of inspecting, examining, and guarding these instru-mentalities. It is also the rule that this duty of furnishing and maintaining safe instrumentalities is a primary duty of which the master cannot relieve himself by clothing some general agent with the power, and charging him with the duty, of making performance for him, but that the failure of such agent will be the failure of the master. This rule has been sometimes understood as meaning that the master is responsible to his servants for the negligence of every employe, however subordinate his station, who is engaged in performing the most common executive duties in the matters of repairing, examining, or watching the instrumentalities intended for the use of other servants. I think this is a misapprehension of the rule, which has sometimes arisen from losing sight of the distinction between one who is clothed with the powers of the master in the control and supervision of some department of the business, and who is pro hac vice the representative or alter ego of the master, and one who simply performs what maybe termed mere executive details.
Of course, in the -multitude of cases on this subject with which the reports abound, often conflicting, and frequently not well considered, some authority can be found for almost any proposition. But I have not found any case well considered, either upon principle or upon an *321examination orcne authorities, which seems to me to carry the rule to any such length. I find no support for it in the English cases. The supreme court of Massachusetts, which is one of the few whose decisions on this question are anything like consistent, or seem to be governed by some uniform principle, has always held the master strictly to the performance of this primary duty of exercising ordinary care in furnishing and maintaining safe instrumentalities for the use of his servants, and refused to permit him to shield himself behind the fact that he had clothed some general agent with the power, and charged him with the duty, of performing it. This is illustrated by the case of Ford v. Fitchburg R. Co., 110 Mass. 240, in which they held the company responsible for the negligence of the master mechanic in not repairing an engine, he having entire charge of that department of the business.
But the distinction which I have alluded to is distinctly brought out in the subsequent case of Holden v. Fitchburg R. Co., 329 Mass. 268, in which the reasons and limits of the rule and the authorities on the subject are ably discussed by Gray, 0. J., and 'in which it is, in effect, held that a track repairer and a brakeman are fellow-servants. Almost as a corollary from this last decision followed that of Mackin v. Boston & A. R. Co., 135 Mass. 201, which holds that a car inspector and a brakeman employed on the same car are fellow-servants, — a case entirely analogous to the present one. I have not overlooked the fact that that was a foreign car in transit over the company’s road. I also notice the caveat in regard to that which the court put into their opinion. But, whatever state of facts they might have had in mind in doing so, it could not have been anything affecting the principle involved in the present case; for it seems to me that this duty of casual inspection of cars while in transit must be the same, whether the car is a foreign one or a domestic one.
In New York the decisions are so often conflicting that the value of any particular one largely depends upon the composition of the court at the time, or the ability of the judge who wrote the opinion. The primary character of the duty of the master to furnish safe in-strumentalities is clearly and ably defined by Folger, J., in Laning v. N. Y. C. R. Co., 49 N. Y. 521, 532. But the limits to the rule, and *322the common misapprehension as to its applicati ..•'H^Ferred to, aré very clearly brought out by Allen, J., in Malone v. Hathaway, 64 N. Y. 5. The distinction between a general agent, intrusted with the control of some branch or department of the business, and who therefore represents the master, and a servant employed to perform some special duties or executive details in the same department, is also pointedly made by Folger, C. J., in Slater v. Jewett, 85 N. Y. 61. Neither of these cases has ever been questioned or criticised, although two or three late cases in the same court, which seem not very carefully considered, appear to lay down a somewhat different rule, but without much discussion or reference to the authorities.
This court has itself recognized the same distinction. In Brown v. Minn. & St. L. R. Co., 31 Minn. 553, we held that a station agent who had general charge of the tracks in and about his station, and whose duty it was to keep them clear and in safe condition for passing trains, was a fellow-servant with an engineer on such a train. In Roberts v. Chic., etc., Ry. Co., ante, p. 218, decided at the present term, we held that a switch-tender and a baggage-master were fellow-servants. Drymala v. Thompson, 26 Minn. 40, is not in conflict with this distinction. That case was decided upon the ground that the “section foreman,” to whom was intrusted the duty of repairing or “furnishing” the track, was the representative of the master; and this was at the time, and is yet, generally considered what might be termed a “border case.”
The management of an extensive business, like that of operating a railroad, includes so many departments and so many grades of service that it may not always be an easy matter to draw the line between those who are to be deemed “vice-principals,” or representatives of the master, and those who are to be deemed “fellow-servants,” as to other employes; but the fact of such, a distinction is everywhere recognized. To hold that the master is responsible to his servants for the negligence of every employe of the most subordinate rank who is engaged in the department of repairing, examining,, watching, or guarding the instrumentalities used by other employes, would virtually abrogate the whole doctrine of “common employment. ” There is hardly an employe in the service of any railroad *323whose duties doTiot, in part at least, relate to the matter of maintaining in safe condition the track or rolling stock. If the rule be that all these pro hac vice represent the master, and are performing his duty, the same rule must be applied to all masters alike. Such a rule, if applied to farmers, manufacturers, and others, would, I think, effect a radical change in what has been supposed to be the law. And yet this is, I think, the logical result to which the opinion in this ease would seem to lead; for Í can see no distinction in principle between these “car-inspectors” and switch-tenders, station agents, guards, watchmen, and the like, in so far as their duties relate to maintaining in safe condition the machinery and other in-strumentalities of the master, designed to be used by his employes.